Eish, J.
The plaintiff and the predecessor in title of defendants each bought a tract of land at an administrator’s sale. The tracts adjoined each other. The present controversy is as to the dividing line between the two tracts. The jury sustained the contention of the plaintiff. The evidence was of such a character as to. authorize a finding for either party. No error of law is complained *254of. The presiding judge is satisfied with the verdict, and we will ¡not reverse his judgment refusing to grant a new trial.

Judgment affirmed.


By five Justices.